Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
Claim 1, line 12 requires “direct or indirect contact.”  The term “contact” is understood as “the state or condition of physical touching.”  While “direct contact” is consistent with this definition, phrase “indirect contact” is not.  Therefore, the phrase “indirect contact” is understood as that there is at one intermediate member in which both the claimed elements “physical touch.” 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 8, and 11have been considered but are moot because the arguments do not apply to Yamaguchi (JP 2015-118985), McCutcheon (US 2005/0264998) and Park (US 7,329,846) references used as the primary and secondary references in the current rejection based upon Applicant’s amendments to the claims.
Claim Objections
Claims 1-3, 5, 8, and 11 are objected to because of the following informalities:
a.	Claim 1, line 14, 17-18; Claim 8, line 2, “the heat sink” should be “the single heat sink”;
b.	Claim 1, line 23, “corresponding” should be “a corresponding”
In preparation for rejoinder
c.	Claim 7 requires “in contact . . . via an adhesive.”  How can there be “contact” which is “physically touching” if there is an adhesive therebetween?
d.	Claim 10 requires “a plurality of ribs.” When the claim was originally drafted, the plurality of ribs read on element “67C.”  However, when claim 10 was amended, the only element “extending between adjacent two of the plurality if cover pressure parts” is element “66C” which is “cover side parts”.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2015-118985).
With respect to Claim 1, Yamaguchi teaches electronic equipment comprising: a plurality of heat generating elements (fig. 4, 26,27) arranged adjacent to one another in a one-dimensional array (see fig. 4) in a predetermined alignment direction (Y direction), the plurality of heat generating elements having first faces (fig. 4, bottoms of 26,27) parallel to the predetermined alignment direction and second faces (fig. 4, tops of 26,27) opposite the first faces; a single heat sink (10) fixed directly or indirectly to the first faces of the plurality of heat generating elements; and a single piece cover (30) that is formed from a single component (see fig. 2), and has a first end part (33,51), a second end part (34,54) opposite the first end part, and a cover body (31,52,53) extending from the first end part to the second end part in the predetermined alignment direction to cover (see fig. 1) the second faces of the plurality of heat generating elements, wherein the cover body is in direct contact (see fig. 1) with the second faces of the plurality of heat generating elements, wherein the single piece cover is fixedly screwed (61,62) to the heat sink at the first end part and the second end part, and wherein the plurality of heat generating elements are sandwiched (see fig. 1) and held between the heat sink and the single piece cover, wherein the cover body further includes, as parts of the cover body, a plurality of cover pressure parts (52,53) protruding toward the plurality of heat generating elements, the plurality of cover pressure parts being arranged in the predetermined alignment direction and being spaced from one another (see figs. 1 and 2), and wherein the plurality of cover pressure parts each press (see fig. 1) corresponding one of the plurality of heat generating elements.  
With respect to Claims 2, 3, and 5, Yamaguchi further teaches the first end part and the second end part extend toward (see fig. 1, , 51,54 extends toward 10) the single heat sink, and wherein the first end part and the second end part are screwed (using 61,62) to the heat sink (claim 2), the single piece cover is made of a metal (¶[0026], l. 1) (claim 3), the cover body has a first edge (fig. 2, near side of 30) and a second edge (fig. 2, far side of 30) opposite the first edge, the first edge and the second edge extending (see fig. 2) in the predetermined alignment direction, and wherein the cover body has, as parts of the cover body, an extending part (¶[0026], l. 6, portion of 31 below 32) extending from one of the first edge and the second edge to reinforce the cover body (claim 5)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over McCutcheon (US 2005/0264998) and Park (US 7,329,846).
With respect to Claim 1, McCutcheon’s fig. 7 teaches electronic equipment comprising: a plurality of heat generating elements (fig. 7, 790) arranged adjacent to one another (see fig. 7) in a one-dimensional array (see fig. 7) in a predetermined alignment direction (fig. 7, upper-left to lower-right direction), the plurality of heat generating elements having first faces (fig. 7, far side of 790s) parallel to the predetermined alignment direction and second faces (fig. 7, near side of 790s) opposite the first faces; a single heat sink (¶[0070], l. 7, heat sink positioned as fig. 110 relative to far side of 190s) fixed directly or indirectly to the first faces of the plurality of heat generating elements; and a single piece cover (760) that is formed from a single component (see fig. 7), and has a first end part (fig. 7, on left side of 765), a second end part (fig. 7, on right side of 766) opposite the first end part, and a cover body (767) extending from (see fig. 7) the first end part to the second end part in the predetermined alignment direction to cover (see fig. 7) the second faces of the plurality of heat generating elements.  McCutcheon’s fig. 7 fails to disclose wherein the cover body is in direct or indirect contact with the second faces of the plurality of heat generating elements, wherein the single piece cover is fixedly screwed to the heat sink at the first end part and the second end part, and wherein the plurality of heat generating elements are sandwiched and held between the heat sink and the single piece cover, wherein the cover body further includes, as parts of the cover body, a plurality of cover pressure parts protruding toward the plurality of heat generating elements, the plurality of cover pressure parts being arranged in the predetermined alignment direction and being spaced from one another, and wherein the plurality of cover pressure parts each press corresponding one of the plurality of heat generating elements.  McCutcheon’s fig. 8 teaches wherein the cover body (fig. 8B, 867) is in direct or indirect contact with the second face of the heat generating element, wherein the single piece cover is fixed (¶[0073], l. 10) to the heat sink at (see fig. 8B) the first end part and the second end part, and wherein the heat generating element is sandwiched (see fig. 8B) and held between the heat sink and the single piece cover, wherein the cover body further includes, as parts of the cover body, a plurality of cover pressure parts (868) protruding toward the heat generating element, the plurality of cover pressure parts being arranged in the predetermined alignment direction and being spaced from one another (see fig. 8B), and wherein the plurality of cover pressure parts each press (see fig. 8B) corresponding one of the plurality of heat generating elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of McCutcheon’s fig. 7 with the cover body of McCutcheon’s fig. 8 for “when dimple 868 is compressed, dimple 868 will aid in reducing separation of device 890 from heat sink 810” (¶[0075], ll. 6-8).   McCutcheon’s fig. 8 fails to disclose a plurality of heat generating elements.  McCutcheon’s fig. 7 discloses a plurality of heat generating elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for a single cover and heat sink to cool a plurality of heat generating elements to reduce the number of components in the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  McCutcheon fails to disclose the single piece cover is fixedly screwed to the heat sink at (see fig. 8B) the first end part and the second end part.   Park teaches the single piece cover (fig. 3, 150) is fixedly screwed (using 162) to the heat sink (120) at the first end part (fig. 3, left 153) and the second end part (fig. 2, right 153).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of McCutcheon with the screws of Park for “[a]s the screws 162 are fastened through the screw holes, the heat spread clip 150 is fixed at a predetermined position, allowing the semiconductor chip 130 to be pressed downward and fixed at a predetermined position” (col. 5, l. 67 – col. 6, l. 3). 
With respect to Claim 2, McCutcheon’s fig. 7 discloses the claimed invention including the first end part and the second end part extend toward (see fig. 7 and ¶[0070], ll. 6-8) the single heat sink.  McCutcheon fails to disclose the first end part and the second end part are screwed (using 162) to the heat sink.  Park teaches the first end part and the second end part are screwed (using 162) to the heat sink.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of McCutcheon with the screws of Park for “[a]s the screws 162 are fastened through the screw holes, the heat spread clip 150 is fixed at a predetermined position, allowing the semiconductor chip 130 to be pressed downward and fixed at a predetermined position” (col. 5, l. 67 – col. 6, l. 3). 
With respect to Claims 3 and 5, McCutcheon further teaches the single piece cover is made of a metal (¶[0077], l. 2) (claim 3), the cover body has a first edge (fig. 7, top of 767) and a second edge (fig. 7, bottom of 767) opposite the first edge, the first edge and the second edge extending (see fig. 7) in the predetermined alignment direction, and wherein the cover body has, as parts of the cover body, an extending part (763) extending from the first edge to reinforce the cover body (claim 5), 
With respect to Claim 8, McCutcheon’s fig. 7 discloses the claimed invention except for the cover body includes a curved surface protruding toward the heat sink as approaching a central portion in the predetermined alignment direction.   McCutcheon’s fig. 8  further teaches the cover body includes a curved surface (fig. 8B, middle 868) protruding toward (see fig. 8B) the heat sink as approaching a central portion (fig. 8B, center line of middle 868) in the predetermined alignment direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of McCutcheon’s fig. 7 with the cover body of McCutcheon’s fig. 8 for “when dimple 868 is compressed, dimple 868 will aid in reducing separation of device 890 from heat sink 810” (¶[0075], ll. 6-8).   
Claim  11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2015-118985) and Petricek (EP 217291).
Yamaguchi discloses the claimed invention including an electronic control device comprising: a circuit board (20) implementing the electronic equipment according to claim 1 (see rejection of claim 1)  Yamaguchi fails to disclose a case housing the circuit board. Petricek teaches a case (2) housing the circuit board (fig. 1, upright member adjacent to 4).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Yamaguchi with the case of Petricek for purpose of providing environmental protection of the circuit board and the electronic equipment to insure their proper operation.  
Claim  11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over McCutcheon (US 2005/0264998), Park (US 7,329,846) and Petricek (EP 217291).
McCutcheon disclose the claimed invention including an electronic control device comprising: a circuit board (fig. 1B) implementing the electronic equipment according to claim 1 (see rejection to claim 1 above).  McCutcheon fails to disclose a case housing the circuit board.  Petricek teaches a case (2) housing the circuit board (fig. 1, upright member adjacent to 4).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of McCutcheon and Park with the case of Petricek for purpose of providing environmental protection of the circuit board and the electronic equipment to insure their proper operation.  Petricek fails to specifically disclose a circuit board.  Admitted prior art that it is well known in the art to have a circuit board (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of McCutcheon and Petricek with a well-known circuit board for the purpose of providing electrical interconnections and mechanical support for the heat generating components of Petricek.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  5/3/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835